DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 22-36, in the reply filed on November 19, 2021 is acknowledged.
Applicant’s election without traverse of Species II (sensor modality is spectroelectrochemical), X (sample is derived from subject), XI (sample is blood or serum), XV (redox-based condition is oxidative stress disorder), and XVIII (redox-mediator is metal) in the reply filed on November 19, 2021 is acknowledged.
Claims 26-27 and 37-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions and nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 19, 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Status of the Claims
	Claims 22-41 are pending in the application. Claims 26-27 and 37-41 are withdrawn, and claims 22-25 and 28-36 are being examined herein.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 22 is objected to because of the following informalities:  in line 1 of the claim, “the steps” should read “steps” for clarity.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  
In lines 2-3 of the claim, “the electrochemical or spectroelectrochemical signal signature” should read “an electrochemical or spectroelectrochemical signal signature” for clarity.
In line 3 of the claim, “the presence” should read “a presence” for clarity.
Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  
In line 2 of the claim, “the presence” should read “a presence” for clarity.
In line 2 of the claim, “the quality” should read “a quality” for clarity.
In line 3 of the claim, “the prognosis” should read “a prognosis” for clarity.
Appropriate correction is required.
Claim 34 is objected to because of the following informalities:  in line 1 of the claim, “the redox-mediator” should read “the one or more redox-mediators” for consistency.  Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  in line 1 of the claim, “the redox-mediator” should read “the one or more redox-mediators is” for consistency.  Appropriate correction is required.
Claim 36 is objected to because of the following informalities:  
In line 1 of the claim, “the redox-mediator” should read “the one or more redox-mediators” for consistency.
In line 1 of the claim, “the iridium salt” should read “an iridium salt” for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold.
the electrochemical or spectroelectrochemical signal signature indicates…the quality of a redox-based condition” in lines 1-3 of the claim. The specification does not contain support for the signal signature indicating the quality of a redox-based condition. Instead, the specification discloses that the disclosed method is useful for diagnosis and prognosis of disorders such as schizophrenia that are found to be associated with a specific redox-based signature within a subject sample (para. [0002], [0014] of the instant US PGPub). The specification also discloses that the electrochemical or spectroelectrochemical signature are found to be associated with a specific feature, trait, quality or condition of interest found within a sample, which may include the presence of a disease or disorder state in a subject (para. [0035] of the instant US PGPub). The specification does not disclose the signal signature indicating the quality of a redox-based condition. Applicant is required to cancel the new matter in reply to this Office Action. Claims 32-33 are rejected as dependent thereon.
	Claim 34 recites the limitation “ferrocene, ferricyanide, ruthenium, osmium, rhodium, copper, cobalt, nickel, chromium, platinum and palladium, redox-active organic molecules, radical precursors, and salts thereof” in lines 2-4 of the claim. The specification does not contain support for salts of all of the listed redox-mediators of the claim. Instead, the specification discloses that the method utilizes the iridium salt K2IrCl6 as a redox mediator (para. [0010], [0012], [0043] of the instant US PGPub), which is the only salt disclosed in the specification. The specification does not disclose salts of ferrocene, ferricyanide, ruthenium, osmium, rhodium, copper, cobalt, nickel, chromium, platinum, palladium, redox-active organic molecules, or radical precursors. Applicant is required to cancel the new matter in reply to this Office Action. Claims 35-36 are rejected as dependent thereon.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-25 and 28-36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the generation" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 23-25 and 28-36 are rejected as dependent thereon.
Claim 22 recites the limitation "the chemically based signal signature" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 23-25 and 28-36 are rejected as dependent thereon.
Claim 31 recites the limitation "the electrochemical or spectroelectrochemical signal signature" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 32-33 are rejected as dependent thereon.
Claim 31 recites the limitation “a redox-based condition” in lines 2-3 and 3 of the claim. It is unclear whether these recitations are the same as or different from the previously recited “a redox-based condition” in line 2 of the claim. Claims 32-33 are rejected as dependent thereon.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 22-24, 28, and 34-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 17/136,757 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claims 22-24, 28, and 34-36 are anticipated by copending application claim 3. Copending application claim 3 is fully encompassed by instant application claims 22-24, 28, and 34-36.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more. The claim(s) recite(s) wherein the detected electrochemical or spectroelectrochemical signal signature in the sample, as compared to the electrochemical or spectroelectrochemical signal signature of a control sample, indicates the presence of a sample feature, trait, condition or quality of interest within the sample.
The limitation of the detected electrochemical or spectroelectrochemical signal signature in the sample as compared to the electrochemical or spectroelectrochemical signal signature of a control sample, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim precludes the step from 
This judicial exception is not integrated into a practical application. Claim 25 does not recite any additional elements. Claim 25 is dependent from claim 22, which recites the additional elements of contacting a sample with one or more redox-mediators, and detecting the generation of the chemically based signal signature from sensor modalities. The redox-mediators and the generation of the chemically based signal signature are recited at a high-level of generality such that they amount to no more than mere data gathering steps linked to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea or the law of nature into a practical application because they do not impose any meaningful limits on practicing the abstract idea or the law of nature as they are insignificant extra-solution activity. See MPEP § 2106.05(g). The claim is directed to an abstract idea and a law of nature.
. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). See MPEP § 2106.05(g). For example: Wiegand et al. (US 2004/0121305 A1) teaches treating a biological sample with a toxicant such as cobalt chloride, and obtaining the generated signatures using a multitude of detectors in tandem and in parallel, including spectroscopy detectors and electrochemical detectors (para. [0009], [0021], [0043] [0046], [0088], [0102]); Wrighton (US 4,929,313 A) teaches redox active materials contacting ions and thus generating an electrochemical signal to be detected (col. 3, lns. 20-46, 65-68, col. 4, lns. 1-23); Althaus et al. (US 2007/0209950 A1) teaches an enzymatic reaction of a substrate and a mediator which provides an electrochemical signal (Fig. 3, para. [0052], claims 12-15). The claim does not invoke any of the considerations that courts have identified as provided significantly more than an exception. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole does not amount to significantly more than the exception itself. The claim is not patent eligible.
Claim 31 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature without significantly more. The claim(s) recite(s) wherein the electrochemical or 
The limitation of the electrochemical or spectroelectrochemical signal signature indicating the presence of a redox-based condition, the quality of a redox-based condition and/or the prognosis of a redox-based condition in the subject, as drafted, is a process that, under its broadest reasonable interpretation, covers a law of nature. The “indicates” language in the context of this claim encompasses a natural correlation between the electrochemical or spectroelectrochemical signal signature and the presence of a redox-based condition, the quality of a redox-based condition and/or the prognosis of a redox-based condition in the subject. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Accordingly, the claim recites a law of nature.
This judicial exception is not integrated into a practical application. Claim 31 does not recite any additional elements. Claim 31 is dependent from claims 22 and 28, which recite the additional elements of contacting a sample with one or more redox-mediators, detecting the generation of the chemically based signal signature from sensor modalities, and wherein the sample is a biological sample derived from a subject. The redox-mediators, the generation of the chemically based signal signature, and the biological sample derived from a subject are recited at a high-level of generality such that they amount to no more than mere data gathering steps linked to the judicial exception. Accordingly, these additional elements do not integrate the law of nature into a practical application because they do not impose any meaningful limits on practicing the law of nature as they are insignificant extra-solution activity. See MPEP § 2106.05(g). The claim is directed to a law of nature.
. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). See MPEP § 2106.05(g). For example: Wiegand et al. (US 2004/0121305 A1) teaches treating a biological sample with a toxicant such as cobalt chloride, and obtaining the generated signatures using a multitude of detectors in tandem and in parallel, including spectroscopy detectors and electrochemical detectors (para. [0009], [0021], [0043] [0046], [0088], [0102]); Wrighton (US 4,929,313 A) teaches redox active materials contacting ions and thus generating an electrochemical signal to be detected (col. 3, lns. 20-46, 65-68, col. 4, lns. 1-23); Althaus et al. (US 2007/0209950 A1) teaches an enzymatic reaction of a substrate and a mediator which provides an electrochemical signal (Fig. 3, para. [0052], claims 12-15). The claim does not invoke any of the considerations that courts have identified as provided significantly more than an exception. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole does not amount to significantly more than the exception itself. The claim is not patent eligible.
Claims 32-33 are rejected under 35 U.S.C. 101 as dependent thereon and also do not include additional elements that are sufficient to amount to significantly more or integrate the exception into a practical application. Appropriate correction is requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22-25 and 28-34 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Wiegand et al. (US 2004/0121305 A1).
Regarding claim 22, Wiegand teaches a method for detecting a signal signature (method of obtaining small molecule profiles and signatures, abstract, para. [0009], [0044]-[0046]) comprising the steps of: (i) contacting a sample with one or more redox-mediators (treating a biological sample with a toxicant such as cobalt chloride, para. [0009], [0021], [0043]); (ii) optionally providing an electrical input to the sample (an electric current and/or voltage is applied to the sample, para. [0106], [0113]); and (iii) detecting the generation of the chemically based signal signature from sensor modalities (obtaining the generated signatures using a multitude of detectors in tandem and in parallel, including spectroscopy detectors and electrochemical detectors, para. [0009], [0046], [0088], [0102]).

Regarding claim 23, Wiegand teaches wherein the sensor modalities are electrochemical, spectroelectrochemical, optical, and/or mechanical (obtaining the generated signatures using a multitude of detectors in tandem and in parallel, including spectroscopy detectors and electrochemical detectors, para. [0009], [0046], [0088], [0102]).
Regarding claim 24, Wiegand teaches wherein the chemically based signal signature is electrochemical or spectroelectrochemical (obtaining the generated signatures using a multitude of detectors in tandem and in parallel, including spectroscopy detectors and electrochemical detectors, para. [0009], [0046], [0088], [0102]).
Regarding claim 25, Wiegand teaches wherein the detected electrochemical or spectroelectrochemical signal signature in the sample, as compared to the electrochemical or spectroelectrochemical signal signature of a control sample, indicates the presence of a sample feature, trait, condition or quality of interest within the sample (comparing small molecule profiles of the sample treated with the toxicant with a profile from an untreated subject to obtain signatures for a particular treatment that describe the toxicant as having a particular toxicity in the sample, para. [0044], [0047]-[0048]).
Regarding claim 28, Wiegand teaches wherein the sample is a biological sample derived from a subject (a biological sample from a subject, para. [0009], [0019]).
Regarding claim 29, Wiegand teaches wherein the biological sample is a blood, sweat, urine, saliva or serum sample (biological sample such as blood or serum, para. [0019], [0213], [0284], [0298]).
Regarding claim 30, Wiegand teaches wherein the sample is a serum sample (biological sample such as serum, para. [0019], [0213], [0284], [0298]).
Regarding claim 31, Wiegand teaches wherein the electrochemical or spectroelectrochemical signal signature indicates the presence of a redox-based condition, the quality of a redox-based condition and/or the prognosis of a redox-based condition in the subject (the small molecule signatures can be used to identify small molecules which are relevant to mental disorders such as schizophrenia, para. [0178]).
Regarding claim 32, Wiegand teaches wherein the redox-based condition is associated with an oxidative stress disorder, redox dysregulation or inflammation (schizophrenia, para. [0178]).
Regarding claim 33, Wiegand teaches wherein the redox-based condition is schizophrenia (schizophrenia, para. [0178]).
Regarding claim 34, Wiegand teaches wherein the redox-mediator is selected from the group consisting of iridium, ferrocene, ferricyanide, ruthenium, osmium, rhodium, copper, cobalt, nickel, chromium, platinum and palladium, redox-active organic molecules, radical precursors, and salts thereof (the toxicant such as cobalt chloride, para. [0009], [0021], [0043]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Wiegand et al. (US 2004/0121305 A1) as applied to claim 34 above, and further in view of Medina-Ramos et al., Buffer Effects in the Kinetics of Concerted Proton-Coupled Electron Transfer: The Electrochemical Oxidation of Glutathione Mediated by [IrCl6]2- at Variable Buffer pKa and Concentration, The Journal of Physical Chemistry C, Vol. 117, No. 2, pp. 902-912 (2013) (hereinafter “Medina-Ramos”).
Regarding claims 35-36, Wiegand discloses that the toxicant is cobalt chloride (para. [0009], [0021], [0043]), which is a salt of cobalt. Wiegand teaches that glutathione is a biochemical compound that can be used in the targeted mass spectrometry platform to create signatures to detect the presence of glutathione, which is altered by toxicants (Table 3, para. 2IrCl6.
Medina-Ramos teaches that glutathione can be oxidized by the electrogenerated mediator [IrCl6]2- (abstract). Medina-Ramos teaches that potassium hexachloroiridate III (K3IrCl6) was used (pg. 903, right column, last paragraph, Experimental Section), which electrochemically generates the mediator [IrCl6]2- that oxidizes glutathione (Scheme 1, pg. 902, left column, first paragraph, Introduction, pg. 906, right column, second paragraph, Results and Discussion: General Base Catalysis: Effects of pH and Phosphate Buffer Concentration).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the cobalt chloride of Wiegand with the K3IrCl6 (which generates K2IrCl6) as taught by Medina-Ramos in order to yield the predictable result of oxidizing glutathione. MPEP § 2143(I)(B). Additionally, generally, the selection of a known material based on its suitability for its intended purpose supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). MPEP § 2144.07.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bahn et al. (US 2014/0200151 A1): a kit for monitoring or diagnosing schizophrenia or other psychotic disorder, comprising a biosensor capable of detecting and/or quantifying the analyte biomarkers (para. [0018]).
Bahado-Singh (US 2016/0377639 A1): levels of the metabolite biomarkers can be detected with one or more devices/methods for detecting metabolites including spectrometry and electrochemical detection (para. [0088]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794       

/MARIS R KESSEL/            Primary Examiner, Art Unit 1699